Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 10-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the inventions, as set forth in the Office action mailed on 10/14/2020, is hereby withdrawn and claims 10-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko on 29 October 2021.

The application has been amended as follows: 
1. 	(Currently Amended) A plant control apparatus configured to control a power plant, the plant comprising: 
a gas turbine; 
a generator configured to be driven by the gas turbine; 
an exhaust heat recovering boiler configured to generate first steam by using heat of exhaust gas from the gas turbine; 
a first steam turbine configured to be driven by the first steam; 
a reheater provided in the exhaust heat recovering boiler and configured to heat exhaust steam from the first steam turbine by heating the reheater from an outside of the reheater with the exhaust gas supplied to the exhaust heat recovering boiler to generate reheat steam; 
a second steam turbine configured to be driven by the reheat steam; and 
a clutch configured to connect a first shaft connected to the gas turbine and the generator with a second shaft connected to the first steam turbine, 
the apparatus further comprising a controller configured to: 
supply second steam from equipment different from the exhaust heat recovering boiler only to the first steam turbine of both the first steam turbine and the reheater to warm up the first steam turbine, before the first steam turbine is started and before the gas turbine and the generator are started when the clutch is released; [[and]] 
a reheating pipe of the reheater and heat the reheater from the outside of the reheater with the exhaust gas to warm up the reheater, before the first steam turbine is started and in a state that the gas turbine and the generator are started when the clutch is released[[.]]; and
direct the first steam to a bypass pipe to bypass the first turbine to supply the first steam to the reheater, wherein the bypass pipe is directly connected to the reheating pipe.
15. 	(Currently Amended) A plant control method for controlling a power plant, the plant comprising: 
a gas turbine; 
a generator configured to be driven by the gas turbine; 
an exhaust heat recovering boiler configured to generate first steam by using heat of exhaust gas from the gas turbine; 
a first steam turbine configured to be driven by the first steam; 
a reheater provided in the exhaust heat recovering boiler and configured to heat exhaust steam from the first steam turbine by heating the reheater from an outside of the reheater with the exhaust gas supplied to the exhaust heat recovering boiler to generate reheat steam; and 
a second steam turbine configured to be driven by the reheat steam;  
a clutch configured to connect a first shaft connected to the gas turbine and the generator with a second shaft connected to the first steam turbine, 
the method comprising: 
supplying second steam from equipment different from the exhaust heat recovering boiler only to the first steam turbine of both the first steam turbine and the reheater to warm up the first 
supplying the second steam to a reheating pipe of the reheater and heating the reheater from the outside of the reheater with the exhaust gas to warm up the reheater, before the first steam turbine is started and in a state that the gas turbine and the generator are started when the clutch is released[[.]]; and
directing the first steam to a bypass pipe to bypass the first turbine to supply the first steam to the reheater, wherein the bypass pipe is directly connected to the reheating pipe.
16. 	(Currently Amended) A power plant comprising: 
a gas turbine; 
a generator configured to be driven by the gas turbine; 
an exhaust heat recovering boiler configured to generate first steam by using heat of exhaust gas from the gas turbine; 
a first steam turbine configured to be driven by the first steam; 
a reheater provided in the exhaust heat recovering boiler and configured to heat exhaust steam from the first steam turbine by heating the reheater from an outside of the reheater with the exhaust gas supplied to the exhaust heat recovering boiler to generate reheat steam; 
a second steam turbine configured to be driven by the reheat steam; a clutch configured to connect a first shaft connected to the gas turbine and the generator with a second shaft connected to the first steam turbine; and 
a controller configured to: 
supply second steam from equipment different from the exhaust heat recovering boiler only to the first steam turbine of both the first steam turbine and the reheater to warm up the first 
supply the second steam to a reheating pipe of the reheater and heat the reheater from the outside of the reheater with the exhaust gas to warm up the reheater, before the first steam turbine is started and in a state that the gas turbine and the generator are started when the clutch is released[[.]]; and
direct the first steam to a bypass pipe to bypass the first turbine to supply the first steam to the reheater, wherein the bypass pipe is directly connected to the reheating pipe.

Allowable Subject Matter
Claims 1-5 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 15, and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a controller configured to, among other features, 
supply second steam from equipment different from the exhaust heat recovering boiler only to the first steam turbine, before the first steam turbine, the gas turbine and the generator are started when the clutch is released; 
supply the second steam to a reheating pipe of the reheater and heat the reheater from the outside of the reheater with the exhaust gas to warm up the reheater, before the first steam turbine is started and in a state that the gas turbine and the generator are started when the clutch is released; and
direct the first steam to a bypass pipe to bypass the first turbine to supply the first steam to the reheater, wherein the bypass pipe is directly connected to the reheating pipe.

ii.	Claims 2-5 and 8-14 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741